EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Luebbering on 27 December 2021.
	The application has been amended as follows: 
In the Specification:
	In line 4 of paragraph [0001] on page 1 of the specification, --now U.S. Patent No. 10,751,954,-- has been inserted after “2018,”.
In the Claims:
	In claim 1, line 4, --plurality of-- has been inserted before “belt”.
	In claim 14, line 3, --plurality of-- has been inserted before “belt”.
	In claim 18, line 1, “wherein” has been deleted and --further comprising an-- has been inserted therefor.
	In claim 18, line 2, “is” has been deleted.
	In claim 20, line 10, the phrase “a belt controller” has been amended to read --a plurality of belt controllers--.
	In claim 20, line 11, the phrase “the belt controller” has been amended to read --the plurality of belt controllers--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The claims are allowed for the reasons provided on pages 10-11 of the previous office action, mailed 12 November 2021. New method claims 21-26 have been added. These new method claims are allowable for the same reason. In combination with the claimed limitations, the prior art of record does not teach or suggest the claimed centerless belt of claim 21. As detailed in the attached interview summary, the examiner’s amendment was provided to correct issues of clarity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745